NUMBER 13-21-00464-CV

                            COURT OF APPEALS

                  THIRTEENTH DISTRICT OF TEXAS

                     CORPUS CHRISTI – EDINBURG


ALEJANDRO J. BETANCOURT, M.D.,                                           Appellant,

                                             v.

MALLORY COTTON AND JERAMY BRIDGES,
INDIVIDUALLY, AND AS NEXT FRIENDS,
NATURAL PARENTS, AND AS WRONGFUL
DEATH BENEFICIARIES OF BABY BOY BRIDGES,                                 Appellees.


                   On appeal from the 103rd District Court
                        of Cameron County, Texas.


                         MEMORANDUM OPINION

 Before Chief Justice Contreras and Justices Benavides and Tijerina
            Memorandum Opinion by Justice Benavides

      In this interlocutory appeal from the denial of a motion to dismiss under Chapter

74 of the Texas Civil Practice & Remedies Code, appellant Alejandro J. Betancourt, M.D.
has filed an unopposed motion to dismiss the appeal as moot. We grant the motion and

dismiss the appeal for want of jurisdiction.

                                   I.         BACKGROUND

       Appellees Mallory Cotton and Jeramy Bridges filed health care liability claims

against Betancourt and other medical providers concerning the death of their minor son.

The trial court denied Betancourt’s challenge to the sufficiency of appellees’ expert report,

and Betancourt filed this interlocutory appeal.

       During the pendency of this appeal, appellees amended their expert report,

Betancourt filed another motion to dismiss based on the adequacy of the new report, and

the trial court again denied Betancourt’s motion. We granted Betancourt’s motion to abate

and stay this appeal until May 18, 2022, so that the appellate record could be

supplemented to reflect those proceedings. Betancourt elected to file a separate notice

of appeal from the trial court’s most recent order, and that interlocutory appeal is pending

in our Court under appellate cause number 13-22-00132-CV.

       Betancourt has now filed unopposed motions to dismiss both appeals, informing

the Court that appellees have dismissed their claims against Betancourt with prejudice.

Betancourt has provided the Court with a copy of an “Agreed Order of Dismissal” signed

by the trial court.

                                        II.    MOOTNESS

       An appellate court may dismiss an appeal in accordance with an appellant’s motion

so long as the dismissal would not prevent another party from seeking relief to which it




                                                2
would otherwise be entitled. TEX. R. APP. P. 42.1(a)(1). In such cases, the appeal

becomes moot because there is no longer a controversy between the parties regarding

the subject matter of the appeal. See Merrill Lynch, Pierce, Fenner & Smith, Inc. v.

Hughes, 827 S.W.2d 859, 859 (Tex. 1992) (per curiam). Appellees are not seeking

affirmative relief in this appeal; therefore, we may dismiss the appeal as moot. See TEX.

R. APP. P. 42.1(a)(1); Merrill Lynch, 827 S.W.2d at 859.

      Moreover, “[a]ppeals of some interlocutory orders become moot because the

orders have been rendered moot by subsequent orders.” Hernandez v. Ebrom, 289

S.W.3d 316, 319 (Tex. 2009) (citing Richards v. Mena, 820 S.W.2d 372, 372 (Tex. 1991);

Lincoln Prop. Co. v. Kondos, 110 S.W.3d 712, 715 (Tex. App.—Dallas 2003, no pet.))

Here, the “Agreed Order of Dismissal” signed by the trial court extinguished the

controversy between the parties in toto. See Gen. Land Off. v. OXY U.S.A., Inc., 789

S.W.2d 569, 570 (Tex. 1990) (holding appeal mooted by order granting plaintiff’s motion

to dismiss underlying suit); see also City of Alamo v. Castillo, No. 13-19-00038-CV, 2019

WL 2293582, at *1 (Tex. App.—Corpus Christi–Edinburg May 30, 2019, no pet.) (mem.

op.). When an appeal becomes moot, the appellate court should dismiss the appeal for

want of jurisdiction. Tex. Dep’t of Fam. & Protective Servs. v. N.J., No. 20-0940, 2022 WL

1194360, at *2 (Tex. Apr. 22, 2022) (citing Heckman v. Williamson Cnty., 369 S.W.3d

137, 162 (Tex. 2012)).

                                   III.   CONCLUSION

      Accordingly, having considered Betancourt’s unopposed motion and his




                                            3
supporting documentation, we reinstate the appeal, grant the motion, and dismiss the

appeal for want of jurisdiction.



                                                          GINA M. BENAVIDES
                                                          Justice

Delivered and filed on the
5th day of May, 2022.




                                         4